                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

THE PROPERTY MANAGEMENT                      :
CONNECTION, LLC, ET AL.,                     :
                                             :        CIVIL ACTION NO.: 3:21-cv-00359
                                             :
                                             :
                      Plaintiffs,            :
                                             :
               v.                            :
                                             :
ACTING DIRECTOR UEJIO,                       :
CONSUMER FINANCIAL                           :
PROTECTION BUREAU, ET AL.                    :
                                             :
                      Defendants.            :

PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION FOR TEMPORARY RESTRAINING
                               ORDER

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs The Property

Management Connection, LLC (PMC), Gordon J. Schoeffler, and the National Association of

Residential Property Managers (NARPM) move for a temporary restraining order pending trial

against Defendants Acting Director Dave Uejio, Consumer Financial Protection Bureau, and the

United States of America (collectively CFPB) prohibiting Defendants from implementing their

interim final rule, Debt Collection Practices in Connection With the Global COVID-19 Pandemic

(Regulation F), 86 Fed. Reg. 21163 (April 22, 2021).

       Americans are expected to follow the law. So are government actors. But what happens

when a government agency simply refuses to acknowledge the law, and ignores the orders of a

federal court? Must ordinary people pick sides?

       Unfortunately, these are not hypothetical questions. After the Sixth Circuit Court of

Appeals held, in a precedential opinion, that the U.S. Centers for Disease Control and Prevention’s



                                                  1

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 1 of 21 PageID #: 60
(CDC) nationwide eviction moratorium was unlawful, Defendants acted as though the Court’s

holding had no meaning. Instead, CFPB issued a new rule, effective a mere two weeks after it was

noticed and without any prior public comment period, mandating, even within the Sixth Circuit,

that any person who sought to collect unpaid rent from tenants had to falsely inform the tenants

that they could be protected from eviction by the now-invalid Halt Order. If these property

managers chose instead to follow the Sixth Circuit’s edict, CFPB declared that they would face

civil liability to tenants and even enforcement actions from the agency. Plaintiffs should never

have been put in this position, because CFPB should have respected the rule of law. This Court

must set things aright and temporarily restrain CFPB from enforcing its facially invalid rule.

I. FACTS:

        On September 1, 2020, the U.S. Centers for Disease Control and Prevention issued an order

entitled, Temporary Halt in Residential Evictions to Prevent Further Spread of COVID-19. The

CDC Health Order became effective upon publication in the Federal Register, which occurred on

September 4, 2020. 85 Fed. Reg. 55292 (Sept. 4, 2020).

        The Halt Order said, “Under this Order, a landlord, owner of a residential property, or other

person with a legal right to pursue eviction or possessory action, shall not evict any covered person

from any residential property in any jurisdiction to which this Order applies during the effective

period of the Order.” Id. The Order was not effective so long as a local jurisdiction applied similar

eviction restrictions. Id.

        The Halt Order said, “‘Evict’ and ‘Eviction’ means any action by a landlord, owner of a

residential property, or other person with a legal right to pursue eviction or a possessory action, to

remove or cause the removal of a covered person from a residential property. This does not include

foreclosure on a home mortgage.” Id. at 55293. The Halt Order also said, “[A] person violating



                                                  2

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 2 of 21 PageID #: 61
this Order may be subject to a fine of no more than $100,000 if the violation does not result in a

death or one year in jail, or both, or a fine of no more than $250,000 if the violation results in a

death or one year in jail, or both[.]” Id. at 55296.

        It also applied to “covered persons” who are tenants “of a residential property” who attest

that they (1) have “used best efforts to obtain all available government assistance for rent or

housing;” (2) “either (i) expects to earn no more than $99,000 in annual income for Calendar Year

2020 … (ii) w[ere] not required to report any income in 2019 to the U.S. Internal Revenue Service,

or (iii) received an Economic Impact Payment [under] … the CARES Act;” (3) are “unable to pay

the full rent or make a full housing payment due to substantial loss of household income, loss of

compensable hours of work or wages, a lay-off, or extraordinary out-of-pocket medical expenses;”

(4) they are “using best efforts to make timely partial payments that are as close to the full payment

as the individual’s circumstances may permit, taking into account other nondiscretionary

expenses;” and (5) “eviction would likely render the individual homeless—or force the individual

to move into and live in close quarters in a new congregate or shared living setting—because the

individual has no other available housing options.” Id. at 55293.

        The Halt Order claimed to have been issued pursuant to Section 361 of the Public Health

Service Act, 42 U.S.C. § 264, and 42 C.F.R. § 70.2. Id. at 55297. It claimed criminal enforcement

authority under 18 U.S.C. §§ 3559, 3571, 42 U.S.C. §§ 243, 268, 271, and 42 C.F.R. § 70.18. Id.

at 55296.

        The Halt Order was effective upon publication until December 31, 2020, “unless

extended.” Id. at 55297.

        The Halt Order was subsequently extended several times, and, on April 1, 2021, CDC

extended it through June 30, 2021, unless extended further. See Temporary Halt in Residential



                                                   3

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 3 of 21 PageID #: 62
Evictions to Prevent Further Spread of COVID-19 (Apr. 1, 2021) available at

https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDC-Eviction-Moratorium-

03292021.pdf.

       The Halt Order was immediately challenged in numerous courts across the country. In

Georgia, housing providers immediately sought to enjoin the Halt Order. See Brown v. Azar, No.

1:20-CV-03702-JPB, --- F.Supp.3d ----, 2020 WL 6364310, at *23 (N.D. Ga. Oct. 29, 2020). The

District Court for the Northern District of Georgia declined to issue a preliminary injunction, but

that matter is currently pending before the Eleventh Circuit on an expedited basis. See Brown v.

Azar, Case No. 20-14210 (11th Cir.).

       Within the Sixth Circuit two challenges were filed against the Halt Order, both resulting in

decisions invalidating CDC’s action. First, on March 10, 2021, the District Court for the Northern

District of Ohio “determine[d] that the Centers for Disease Control and Prevention’s orders—

Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed.

Reg. 55,292 (Sept. 4, 2020) and Temporary Halt in Residential Evictions to Prevent the Further

Spread of COVID-19, 86 Fed. Reg. 8020 (Feb. 3, 2021)—exceed the agency’s statutory authority

provided in Section 361 of the Public Health Service Act, 42 U.S.C. § 264(a), and the regulation

at 42 C.F.R. § 70.2 promulgated pursuant to the statute, and are, therefore, invalid.” Skyworks, Ltd.

v. Centers for Disease Control & Prevention, No. 5:20-CV-2407, --- F.Supp.3d ----, 2021 WL

911720, at *13 (N.D. Ohio Mar. 10, 2021).

       Just days later the District Court for the Western District of Tennessee likewise held that

the “Halt Order is ultra vires and unenforceable in the Western District of Tennessee.” Tiger Lily,

LLC, et al. v. HUD, et al., No. 2:20-cv-2692, --- F.Supp.3d ----, 2021 WL 1171887, at *10 (W.D.

Tenn. Mar. 15, 2021).



                                                 4

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 4 of 21 PageID #: 63
        CDC appealed the Tiger Lily decision and sought a stay of the injunction pending appeal.

In a published, precedential opinion issued on March 29, 2021, the Sixth Circuit denied a stay after

holding that Congress did not “grant the CDC the power it claims” underlying the Halt Order.

Tiger Lily, LLC v. United States Dep’t of Hous. & Urb. Dev., 992 F.3d 518, 522 (6th Cir. 2021).

The Sixth Circuit said, “CDC points to 42 U.S.C. § 264 as the sole statutory basis for the order’s

extension [b]ut the terms of that statute cannot support the broad power that the CDC seeks to

exert.” Id.

        The CDC also suffered a loss in Texas where, in a case that has been appealed but not

stayed, a district court declared its action unlawful as outside the power under the Commerce

Clause to the U.S. Constitution. Terkel et al., v. Centers for Disease Control, et al., --- F.Supp.3d

----, 2021 WL 74877 (E.D. Texas, February 25, 2021) appeal pending No. 21-40137 (5th Cir.).

        Undeterred, on April 22, 2021, Defendant CFPB issued an interim final rule entitled, Debt

Collection Practices in Connection With the Global COVID-19 Pandemic (Regulation F), 86 Fed.

Reg. 21163. The CFPB Rule becomes effective on May 3, 2021, without public comment. CFPB

Rule, 86 Fed. Reg. at 21163.

        The CFPB Rule extends the Halt Order and imposes new obligations on any person seeking

to collect unpaid rent through the eviction process in any jurisdiction in which the CDC Order

purportedly applies—even in jurisdictions like the Sixth Circuit where the CDC Order has been

held unlawful. Id. The CFPB Rule requires any person seeking to collect a debt for back rent,

including “attorneys who engage in eviction proceedings on behalf of landlords or residential

property owners to collect unpaid residential [rent],” to make certain affirmative written

disclosures to any tenants prior to filing eviction proceedings in state courts. Id. at 21165, 21169.

According to CFPB, the failure to make such disclosures would violate the Fair Debt Collection



                                                 5

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 5 of 21 PageID #: 64
Practices Act, which would subject a housing provider or the provider’s agent to private damages

or regulatory enforcement. See id.

       Specifically, the CFPB Rule adds several provisions to Regulation F (12 C.F.R. §§ 1006 et

seq.). Id. at 21180. In new Section 1006.9(c) CFPB prohibits any property owner or other person

seeking to collect owed rent from:

       (1) Fil[ing] an eviction action for non-payment of rent against a consumer to whom
       the CDC Order reasonably might apply without disclosing to that consumer clearly
       and conspicuously in writing, on the date that the debt collector provides the
       consumer with an eviction notice or, if no eviction notice is required by applicable
       law, on the date that the eviction action is filed, that the consumer may be eligible
       for temporary protection from eviction under the CDC Order; or

       (2) Falsely represent[ing] or imply[ing] to a consumer that the consumer is
       ineligible for temporary protection from eviction under the CDC Order.

Id. at 21180.

       The CFPB Rule further provides “official interpretations,” which CFPB purports to be

binding on regulated parties. Id. Under these interpretations, a “consumer to whom the CDC Order

reasonably might apply is a consumer who reasonably might be eligible to be a covered person as

defined in the CDC Order.” Id. Strangely, however, CFPB insists that “A debt collector does not

violate FDCPA sections 807 (15 U.S.C. 1692e) or 808 (15 U.S.C. 1692f) merely because the debt

collector provides the disclosure to consumers as described in this comment 9(c)(1)-2 even if the

consumer is not reasonably eligible to be a covered person.” Id. CFPB further says, “A debt

collector does not violate FDCPA sections 807 (15 U.S.C. 1692e) or 808 (15 U.S.C. 1692f) merely

because the debt collector provides the sample language in this comment 9(c)(1)-5.i to a consumer

in a jurisdiction in which the CDC Order does not apply.” Id. In other words, while CFPB requires

the disclosure that a renter “may be eligible for temporary protection from eviction under the CDC

Order,” the agency does not consider it misleading if the housing provider is aware that the Order



                                                6

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 6 of 21 PageID #: 65
is inapplicable. See id. Put simply, CFPB says that Plaintiffs will engage in fraudulent collection

practices to refuse to misleading direct tenants to an invalidated moratorium, but Plaintiffs will not

engage in fraud if they falsely assure tenants that the moratorium applies.

         Conspicuously absent in the CFPB Rule, however, is any mention of the fact that the CDC

Order was set aside in Skyworks, 2021 WL 911720, at *13, much less that the Sixth Circuit held

that the CDC Order was legally invalid in the Sixth Circuit. See Tiger Lily., 992 F.3d at 522.

         Plaintiff PMC is a property management company in Nashville, TN, where it manages over

400 rental properties. Unfortunately, at the time of this filing, more than one of PMC’s tenants

have stopped paying rent and are eligible for eviction for nonpayment of rent under Tennessee

law. PMC has initiated eviction proceedings for unpaid rent for two of its tenants and has served

eviction notices to those tenants. Even though the Sixth Circuit has held that the Halt Order is

invalid, as of the effective date of the CFPB Rule, PMC will be required to make disclosures in

writing to its tenants, including those who face eviction for nonpayment of rent, that they may be

eligible for protection under the Halt Order, even though PMC knows that such a representation is

false.

         Plaintiff Schoeffler is in the same position. Mr. Schoeffler is an attorney admitted to the

Bar of Louisiana who regularly seeks to collect back rent from tenants on behalf of clients who

are property owners. Mr. Schoeffler has a large number of clients who are currently pursuing state

eviction proceedings for unpaid rent, and he has served some of those adverse parties with notices

of eviction suits. Under the Louisiana rules of Professional Conduct, a lawyer has a duty of candor

to the tribunal (Rule 3.3) but also to third parties. Rule 4.1 of the Rules of Professional

Responsibility of Louisiana states, “In the course of representing a client a lawyer shall not

knowingly … make a false statement of material fact or law to a third person[.]” Even though Mr.



                                                  7

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 7 of 21 PageID #: 66
Schoeffler knows that such disclosures would be untruthful, and would likely violate the Louisiana

Rules of Professional Conduct governing attorneys concerning untruthful statements to third

parties, under the CFPB Rule he would be required to provide written notice to those adverse

parties that they may be eligible for protection under the Halt Order.

       Plaintiff NARPM is a trade association comprised of more than 5,000 members who are

residential property managers. Many of NARPM’s members, including significant numbers of

members who reside within the geographic confines of the U.S. Court of Appeals for the Sixth

Circuit, manage properties with tenants who are eligible for eviction for unpaid rent under state

law. As of the effective date of the CFPB Rule, those members will be forced to choose between

following the Sixth Circuit’s pronouncement in Tiger Lily that the Halt Order is invalid, or falsely

informing these tenants, in writing, that they may be eligible for the Halt Order’s protection.

       If the CFPB Rule becomes effective as scheduled, Plaintiffs will be forced to provide

inaccurate and potentially misleading written disclosures to their tenants informing them, falsely,

that the tenants “may be eligible for temporary protection from eviction under the CDC Order.” If

Plaintiffs refuse, they will be subject to both private and regulatory liability under the FDCPA.

Plaintiffs will also be forbidden from informing their tenants the truth—that the Halt Order is

legally invalid and unenforceable. See CFPB Rule 86 Fed. Reg. at 21180 (“During the effective

period of the CDC Order, a debt collector collecting a debt in any jurisdiction in which the CDC

Order applies must not … “represent or imply to a consumer that the consumer is ineligible for

temporary protection from eviction under the CDC Order.”).

II. ARGUMENT

       This Court may issue a temporary restraining order, even without notice to the adverse

party, to restrain unlawful conduct. Fed. R. Civ. P. 65(b). In determining whether to grant or deny



                                                 8

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 8 of 21 PageID #: 67
a temporary restraining order, courts consider four factors: “(1) whether the movant has a strong

likelihood of success on the merits; (2) whether the movant would suffer irreparable injury without

the injunction; (3) whether issuance of the injunction would cause substantial harm to others; and

(4) whether the public interest would be served by issuance of the injunction.” City of Pontiac

Retired Emps. Ass’n v. Schimmel, 751 F.3d 427, 430 (6th Cir. 2014) (en banc) (citations omitted).

       A. The CFPB Rule Is Likely Unlawful Under the Administrative Procedure Act
Because It Requires Disclosures That Are Not Required Under the Fair Debt Collection
Practices Act

       The Fair Debt Collection Practices Act generally prohibits debt collectors from using “any

false, deceptive, or misleading representations or means in connection with the collection of any

debt.” 15 U.S.C. § 1692e. And while the statute lists 16 examples of prohibited representations,

the list is non-exhaustive. See Stratton v. Portfolio Recovery Assocs., LLC, 770 F.3d 443, 450 (6th

Cir. 2014) (“[T]he listed examples of illegal acts are just that—examples.”). Thus, in its Rule

CFPB claims regulatory authority over how to define what constitutes a “false, deceptive, or

misleading representation or means in connection with the collection of any debt” pursuant to 15

U.S.C. § 1692(d) (“the Bureau may prescribe rules with respect to the collection of debts by debt

collectors”). See CFPB Rule, 86 Fed. Reg. at 21168-69.

       Whether or not CFPB’s claimed regulatory authority empowers it to define prohibited

practices, it nearly goes without saying that CFPB cannot proscribe conduct that, in fact, is not

“false, deceptive, or misleading[.]” See City of Cleveland v. Ohio, 508 F.3d 827, 838 (6th Cir.

2007) (“Agency action is ‘not in accordance with the law’ when it is in conflict with the language

of the statute relied upon by the agency.”) (quoting 5 U.S.C. § 706(2)(A)). Indeed, it is a bedrock

principle of administrative law that “[f]irst, always, is the question whether Congress has directly

spoken to the precise question at issue. If the intent of Congress is clear, that is the end of the



                                                 9

     Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 9 of 21 PageID #: 68
matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent

of Congress.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984).

A court may “hold unlawful and set aside agency action” that violates a statutory directive because

it is “not in accordance with law.” 5 U.S.C. § 706(2)(A).

       The FDCPA uses “an objective test” to determine if conduct falls under its prohibitions.

Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 329 (6th Cir. 2006). And the Sixth Circuit has

cautioned that statements are not “false, deceptive, or misleading” if they are true. Id. at 331; see

also Miller v. Javitch, Block & Rathbone, 561 F.3d 588, 594 (6th Cir. 2009) (debt collector did not

violate FDCPA with unclear language because it “did not go so far as to falsely describe [the]

debt”). Indeed, in Harvey the Court rejected an argument that filing a debt-collection lawsuit

without first obtaining documentary proof of all the facts underlying the suit was a deceptive

practice. See id. at 331-32. This was because there was no indication that the suit lacked an

evidentiary basis, and the debtor “never denied … that she owed [] a debt” or that the collectors

“misstated or misrepresented the amount she owed.” Id. at 332. As one court put it, “It would take

a bizarre or idiosyncratic interpretation by the least sophisticated consumer to conclude that [a]

true statement violates the FDCPA.” Remington v. Fin. Recovery Servs., Inc., No. 3:16-CV-865

(JAM), 2017 WL 1014994, at *4 (D. Conn. Mar. 15, 2017)

       Moreover, even if a statement is false, it must be materially so, and not just “false in some

technical sense.” Miller, 561 F.3d at 596 (quoting Hahn v. Triumph P’ships LLC, 557 F.3d 755,

757 (7th Cir. 2009)). “A statement cannot mislead unless it is material, so a false but non-material

statement is not actionable.” Id. (quoting Hahn, 557 F.3d at 757). If a “common sense” reading of

a statement renders it “pretty much” accurate, then it will not be actionable. Id.




                                                 10

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 10 of 21 PageID #: 69
       Here, CFPB’s rule seeks to extend agency action that has already been set aside as being

unlawful. As a result, its dictates about what disclosures are necessary under the FDCPA are

simply incorrect. The CFPB Rule therefore prohibits disclosures that are true, which conflicts with

the statutory text of the FDCPA.

       CFPB’s entire premise is that housing providers’ (and others) seeking to collect back rent

without first providing disclosures about the Halt Order is inherently deceptive because “many

consumers are unaware that they may be temporarily protected from eviction for nonpayment of

rent under the CDC Order[.]” CFPB Rule, 86 Fed. Reg. 21170. But that assumes, of course, that

the CDC Order is itself valid, and otherwise applies to the tenants. Indeed, CFPB even

acknowledges this, saying, “If a particular consumer would not actually qualify for temporary

eviction protection under the CDC Order, then there is likely no deception or unfairness to cure,

no consumer benefit from receiving a disclosure about the Order, and no reason to cause debt

collectors to incur the expense of providing such a disclosure.” Id. at 21170.

       But the Sixth Circuit has already held, in a published decision, that CDC lacked the

statutory authority to issue the moratorium to anyone, and thus CFPB’s premise is simply

incorrect. See Tiger Lily, 992 F.3d at 522-23. As the Court recognized, the Halt Order invoked 42

U.S.C. § 264 and a related regulation as the source of its unlimited authority to criminalize the

operation of state housing courts. See id. at 523. Section 264(a) said that the CDC had the authority

to “provide for such inspection, fumigation, disinfection, sanitation, pest extermination,

destruction of animals or articles found to be so infected or contaminated as to be sources of

dangerous infection to human beings, and other measures, as in his judgment may be necessary.”

CDC had argued that this “‘broad grant of authority’ to impose any number of regulatory actions,

provided the Secretary believes those actions will help prevent the spread of disease, regardless of



                                                 11

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 11 of 21 PageID #: 70
whether they are in any way tethered to the ‘specific intrusions on private property described in

the second sentence’ of § 264.” Id. The Court rejected this reading as “unreasonable,” saying that

the “terms of that statute cannot support the broad power that the CDC seeks to exert.” Id. at 522-

23. Applying the ejusdem generis canon of construction, the Court also determined that CDC was

limited to measures like “inspection, fumigation, disinfection, sanitation, [and] pest

extermination,” but “government intrusion on property to sanitize and dispose of infected matter

is different in nature from a moratorium on evictions.” Id. at 523. The Court also concluded that

“the broad construction of § 264 the government proposes raises not only concerns about

federalism, but also concerns about the delegation of legislative power to the executive branch.”

Id.

        Because the Halt Order has already been held to be invalid, it can hardly be said that a

housing provider engages in “false, deceptive, or misleading” conduct by not informing a tenant

to seek protection under the unlawful CDC Order. Indeed, a tenant cannot seek refuge in the

lawless CDC Order, and thus a housing provider clearly does not violate the FDCPA by refusing

to utter CFPB’s proposed disclaimer. See Harvey, 453 F.3d at 331.

        In fact, the disclosures required by the Rule are themselves deceptive and misleading.

CFPB insists that a housing provider should provide a disclosure about the CDC Order “even if

the consumer is not reasonably eligible to be a covered person” or even if “the debt collector

provides the sample language in this comment … to a consumer in a jurisdiction in which the CDC

Order does not apply.” CFPB Rule, 86 Fed. Reg. at 21180. But such disclosures would be clearly

false. Indeed, even though CFPB fails to recognize as much, the CDC Order does not apply within

the Sixth Circuit at all, and it thus would be misleading for a housing provider to suggest otherwise

to a tenant. See Tiger Lily, 992 F.3d at 522; Skyworks, 2021 WL 911720, at *13.



                                                 12

      Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 12 of 21 PageID #: 71
        Plaintiffs should not have to choose between following a binding decision of the Sixth

Circuit or the edicts of an administrative agency. But under the CFPB Rule they are caught in an

untenable position of deciding whether to falsely inform their tenants of the availability of the Halt

Order when they know it has been invalidated or face civil liability to their tenants or risk

enforcement actions by the CFPB. Following the law as set out by the Sixth Circuit should be an

option for Plaintiffs. And to the extent that the CFPB Rule says otherwise, this Court should set

the rule aside.

        In the end, CFPB’s Rule conflicts with the plain language of the FDCPA and is void under

Section 706(2)(A) of the APA. See City of Cleveland, 508 F.3d at 838. CFPB has tried to force

untrue disclosures through a contorted definition of false, deceptive and misleading conduct. But

the only statements actually barred by the statutory language seem to be CFPB’s own required

deceptive and misleading disclaimers. Plaintiffs have thus demonstrated a substantial likelihood

that the CFPB Rule is invalid.

       B. The CFPB Rule Likely Violates the First Amendment Because It Requires False
Disclosures

        Apart from violating the APA, CFPB’s Rule violates core limits on the type of speech an

agency can compel from private persons. Simply, the government has no interest in compelling

false speech. But, as discussed, this is precisely what CFPB’s Rule requires—false statements to

tenants who have not paid their rent.

        The First Amendment provides, in pertinent part, that “Congress shall make no law ...

abridging the freedom of speech[.]” U.S. Const. amend. I. “This constitutional guarantee, the

Supreme Court has held, applies not only when government restricts speech, but also when it

compels speech.” EMW Women’s Surgical Ctr., P.S.C. v. Beshear, 920 F.3d 421, 425 (6th Cir.

2019) (citing Nat’l Inst. of Fam. & Life Advocs. v. Becerra, 138 S. Ct. 2361, 2371 (2018) (NIFLA)).

                                                 13

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 13 of 21 PageID #: 72
       “When laws, whether restrictive or compulsive, ‘target speech based on its communicative

content,’ they generally ‘are presumptively unconstitutional and may be justified only if the

government proves that they are narrowly tailored to serve compelling state interests.’” Id.

(quoting NIFLA, 138 S.Ct. at 2371). “Heightened scrutiny generally applies to content-based

regulation of any speaker, including a physician or other professional.” Id. at 426. Indeed,

“[s]peech is not unprotected merely because it is uttered by ‘professionals.’” NIFLA, 138 S.Ct. at

2371-72.

       With respect to compelled speech, the Court has explained that “strict scrutiny” applies

unless a government actor shows that the speech falls into two limited exceptions. Id. at 2372.

First, a court may apply a “more deferential review to some laws that require professionals to

disclose factual, noncontroversial information in their ‘commercial speech.’” Id. (emphasis

added). Second, certain traditionally-regulated “professional conduct” may be subject to lesser

scrutiny, “even though that conduct incidentally involves speech.” Id.

       Analyzing the first exception “contains three inquiries: whether the notice is (1) purely

factual, (2) noncontroversial, and (3) not unjustified or unduly burdensome. A compelled

disclosure accompanying a related product or service must meet all three criteria to be

constitutional.” Am. Beverage Ass’n v. City & Cty. of San Francisco, 916 F.3d 749, 756 (9th Cir.

2019) (citing NIFLA, 138 S.Ct. at 2372).

       “Purely factual” and “noncontroversial” speech is just that—true statements that are not

subject to interpretation. See NIFLA, 138 S.Ct. at 2372 (disclosures concerning abortion were on

“anything but an ‘uncontroversial’ topic”); Safelite Group, Inc. v. Jepsen, 764 F.3d 258, 264 (2d

Cir. 2014) (law requiring disclosure of the name of a competitor’s business was neither “purely

factual” nor “noncontroversial” because “[p]rohibiting a business from promoting its own product



                                               14

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 14 of 21 PageID #: 73
on the condition that it also promote the product of a competitor is a very serious deterrent to

commercial speech.”). Unsurprisingly, when the government mandates false speech, or even

misleading speech, a court looks to that mandate with strict scrutiny. See Massachusetts Ass’n of

Priv. Career Sch. v. Healey, 159 F. Supp. 3d 173, 206-08 (D. Mass. 2016) (invalidating prohibition

on “unfair or deceptive” practices that would encompass “truthful” statements about an

educational program).

        Whether compelled speech is unjustified or unduly burdensome asks whether the goals of

the proposed law “could be accomplished” with less burdensome alternatives. Am. Beverage Ass’n,

916 F.3d at 757. Similarly, restrictions that sweep too broadly and include protected as well as

unprotected speech “chill the speaker’s protected speech” and are also unduly burdensome. Id.

(quoting NIFLA, 138 S.Ct. at 2378).

        The second excepted category is narrow. Indeed, these are typically limits inherent in the

“regulation of professional conduct” that were “firmly entrenched in American [] law.” NIFLA,

138 S.Ct. at 2374. If the required disclosure is not “tied to” the “professional conduct” at all, it will

be reviewed with strict scrutiny. Id. Of course, even when mandatory disclosures are subject to

lesser scrutiny, they still must be “truthful, non-misleading, and relevant” to comport with the First

Amendment. EMW Women’s Surgical Ctr., P.S.C., 920 F.3d at 429.

        Under strict scrutiny, “precision must be the touchstone” of any regulation of speech.

NIFLA, 138 S.Ct. at 2376 (cleaned up). Compelled speech must be shown, with “evidence,” to

actually address the purported government interest and must be narrowly tailored so that it is

neither “underinclusive” in its reach to target harms nor overbroad in its application to protected

speech that is unrelated to the harms. See id. If the government could reach its goals “without

burdening a speaker with unwanted speech[,]” it fails strict scrutiny. See id.



                                                   15

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 15 of 21 PageID #: 74
        CFPB’s Rule violates the First Amendment. First, the Rule must be subject to strict scrutiny

because it does not fit either of NIFLA’s exceptions. The speech here is neither purely factual nor

uncontroversial. Indeed, it requires disclosures that suggest to a tenant who refuses to pay rent that

the tenant “may be eligible for temporary protection from eviction under the CDC Order,” 86 Fed.

Reg. at 21180, even though the Sixth Circuit has held that the CDC Order is unlawful, and another

court within this circuit has set aside the Halt Order in its entirety. See Tiger Lily, 992 F.3d at 522;

Skyworks, 2021 WL 911720, at *13. Furthermore, CFPB insists that housing providers should

make false disclosures to a tenant that the tenant can take advantage of the CDC Order “even if

the consumer is not reasonably eligible to be a covered person” or even if “the debt collector

provides the sample language in this comment … to a consumer in a jurisdiction in which the CDC

Order does not apply.” CFPB Rule, 86 Fed. Reg. at 21180. The Rule mandates untrue speech and

encourages plainly misleading speech. It thus warrants strict scrutiny. See Massachusetts Ass’n of

Priv. Career Sch., 159 F. Supp. 3d at 206-08.

        Similarly, the Rule does not apply to a narrow class of purely professional conduct. The

Rule applies to any person who seeks to collect a debt for back rent, whether they let a room in

their house for rent or have multiple properties. See CFPB Rule, 86 Fed. Reg. at 21165. The

disclosures do not, therefore, depend on any well-known or routine professional obligations. The

disclosures are instead targeted broadly at the speech itself. Thus, the presumption of strict scrutiny

must apply. See NIFLA, 138 S.Ct. at 2374.

        Applying strict scrutiny, the Rule plainly fails. Most importantly, CFPB’s Rule does

nothing to accomplish its stated purpose. CFPB insists that the Rule is necessary to abate

“consumer harms associated with evictions during the COVID-19 pandemic,” because “consumers

may be unaware of their eligibility for temporary protection under the CDC Order.” CFPB Rule,



                                                  16

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 16 of 21 PageID #: 75
86 Fed. Reg. at 21168. But the CDC Order is invalid, and it cannot lawfully prevent any eviction

under state law. See Tiger Lily, 992 F.3d at 522; Skyworks, 2021 WL 911720, at *13. The CFPB

Rule cannot therefore have any legitimate impact on evictions, or any purported downstream

harms to consumers. Of course, a rule mandating false disclosure about an invalid eviction

moratorium does have significant adverse impacts on housing providers and tenants themselves

because it provides false assurances to tenants that they simply do not have to meet their rent

obligations. By mandating disclosures in circumstances where CFPB agrees the CDC Order “does

not apply,” moreover, CFPB has tipped its hand that it sees no problem with misinforming tenants

and suggesting that they have protections that do not exist. See CFPB Rule, 86 Fed. Reg. at 21180.

But this deceptive disclosure encourages recalcitrant tenants to resist lawful rent obligations

through misinformation and makes it much more difficult for housing providers to access court

proceedings guaranteed by the laws of their states. The result is that CFPB’s Rule creates

significant uncertainty and disruption for all parties, while mandating false disclosures.

       Of course, even under lesser scrutiny, the Rule is invalid. The government can only

mandate “truthful, non-misleading, and relevant” disclosures. See EMW Women’s Surgical Ctr.,

P.S.C., 920 F.3d at 429. The Rule is none of these things. It instead mandates false disclosures

about the CDC order, encourages misleading disclosures whenever the CDC Order “does not

apply,” and creates irrelevant burdens on housing providers that frustrate their rights to access their

own property when a tenant has simply refused to pay rent. Thus, Plaintiffs are also substantially

likely to prevail on their claim that the CFPB Rule violates the First Amendment.

       C. Plaintiffs Will Suffer Irreparable Constitutional Injuries from the CFPB Rule and
thus the Balance of the Equities Warrants a Restraining Order

       “When a party seeks a preliminary injunction on the basis of the potential violation of the

First Amendment, the likelihood of success on the merits often will be the determinative factor.”

                                                  17

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 17 of 21 PageID #: 76
Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998). The same is true for temporary

restraining orders. See Abay v. City of Denver, 445 F. Supp. 3d 1286, 1294 (D. Colo. 2020)

(granting TRO because of the “strong public interest in protecting First Amendment values”)

(citation omitted).

       “With regard to the factor of irreparable injury, for example, it is well-settled that ‘loss of

First Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.’” Connection Distrib. Co., 154 F.3d at 288 (quoting Elrod v. Burns, 427 U.S.

347, 373 (1976) (plurality); see also Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63,

67 (2020) (“The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.”). “Thus, to the extent that [a plaintiff] can establish

a substantial likelihood of success on the merits of its First Amendment claim, it also has

established the possibility of irreparable harm as a result of the deprivation of the claimed free

speech rights.” Connection Distrib. Co., 154 F.3d at 288.

       “Likewise, the determination of where the public interest lies also is dependent on a

determination of the likelihood of success on the merits of the First Amendment challenge because

it is always in the public interest to prevent the violation of a party’s constitutional rights.” Id. A

party seeking a temporary restraining order must demonstrate both “that the balance of equities

tips in [its] favor, and that an injunction is in the public interest,” but “[t]hese factors merge when

the Government is the opposing party.” Nken v. Holder, 556 U.S. 418, 435 (2009). And “the public

as a whole has a significant interest in ... protection of First Amendment liberties.” Dayton Area

Visually Impaired Persons, Inc. v. Fisher, 70 F.3d 1474, 1490 (6th Cir. 1995). Thus, “the public

interest would be advanced by issuance of a preliminary injunction enjoining enforcement of …

statutes that are of questionable constitutionality.” Id. (emphasis added).



                                                  18

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 18 of 21 PageID #: 77
       Plaintiffs have been ordered under penalty of both private liability and public enforcement

to utter false and misleading speech in violation of their First Amendment rights, and thus will

suffer irreparable injury at the Rule’s effective date. Indeed, if the CFPB Rule becomes effective,

Plaintiffs will be forced to provide written disclosures to their tenants informing them, falsely, that

the tenants “may be eligible for temporary protection from eviction under the CDC Order.” See

CFPB Rule, 86 Fed. Reg. at 21180. Plaintiffs will also be forbidden from informing their tenants

the truth—that the Halt Order is legally invalid and unenforceable. See id. (“During the effective

period of the CDC Order, a debt collector collecting a debt in any jurisdiction in which the CDC

Order applies must not … “represent or imply to a consumer that the consumer is ineligible for

temporary protection from eviction under the CDC Order.”). As discussed, this violates Plaintiffs’

First Amendment rights. And for Mr. Schoeffler, it also violates his ethical obligations as a member

of the Louisiana Bar. See Louisiana Rules of Professional Conduct, Rule 4.1 (“In the course of

representing a client a lawyer shall not knowingly … make a false statement of material fact or

law to a third person[.]”). The CFPB Rule thus puts Plaintiffs in a dilemma of adhering to the law

set out by the Court in Tiger Lily, or falsely informing tenants that they may be protected by an

invalid order that cannot and will not prevent any eviction. Because the CFPB rule violates the

First Amendment, if the rule is effective, even for a “minimal period[] of time,” then Plaintiffs will

“unquestionably” suffer irreparable injury. See Connection Distrib. Co., 154 F.3d at 288.

       Moreover, CFPB has no legitimate interest in violating Plaintiffs’ First Amendment rights,

but the public, of course, has a strong interest in ensuring that the agency does not intrude into

protected speech. See Connection Distrib. Co., 154 F.3d at 288. As the CFPB Rule is of

“questionable constitutionality[,]” “the public interest would be advanced by issuance of a”




                                                  19

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 19 of 21 PageID #: 78
restraining order. See Dayton Area Visually Impaired Persons, Inc., 70 F.3d at 1490 (6th Cir.

1995).

III. CONCLUSION

         For the reasons set out above, the Court should enter a temporary restraining order against

the CFPB Rule.

May 3, 2021

                                              Respectfully,

                                              /s/ Ben M. Rose
                                              Ben M. Rose (#21254)
                                              RoseFirm, PLLC
                                              Post Office Box 1108
                                              Brentwood, TN 37024
                                              615-942-8295
                                              ben@rosefirm.com

                                              /s/ Caleb Kruckenberg
                                              Caleb Kruckenberg
                                              Litigation Counsel
                                              John Vecchione
                                              Senior Litigation Counsel
                                              New Civil Liberties Alliance
                                              1225 19th St. NW, Suite 450
                                              Washington, DC 20036
                                              caleb.kruckenberg@ncla.legal
                                              (202) 869-5210
                                              (Applications for admission Pro Hac Vice Pending)
                                              Counsel for Plaintiffs




                                                 20

    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 20 of 21 PageID #: 79
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which sent notification of such filing to all counsel of record.


                                                    /s/ Ben M. Rose
                                                    Ben M. Rose
                                                    Counsel for Plaintiffs




    Case 3:21-cv-00359 Document 7 Filed 05/03/21 Page 21 of 21 PageID #: 80
